Citation Nr: 1117212	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-49 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran and J.C.




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his friend provided testimony at a February 2011 Board hearing in Washington, D.C. before the undersigned Acting Veterans Law Judge.  A hearing transcript is contained in the claims file.

The psychiatric disorder claim on appeal was previously characterized as one solely for service connection for PTSD. However, in a recent judicial precedent, the U.S. Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). The claims file contains medical records with diagnoses of other psychiatric disorders.  The psychiatric disorder claim on appeal has accordingly been restyled as one for service connection for a psychiatric disorder, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Generally, in order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

With regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran's claim has been denied by the RO because he did not have combat experience, and his claimed stressors have not been verified.  However, the case must now be considered under the amended 38 C.F.R. § 3.304(f)(3).  The Veteran's stressors in this case include witnessing incoming fighting, arms fire, a helicopter crash, and dead bodies in Vietnam.  These would appear to be the type of stressors contemplated in the revisions to 38 C.F.R. § 3.304(f)(3), and the Board thus finds that an examination is needed to address the etiology of PTSD and of any other psychiatric disorders (e.g., rule out depression with anxiety, as noted in the report of a VA hospitalization covering the period from October 2007 to January 2008).   

Furthermore, special provisions for claims based on personal assault are applicable to the Veteran's assertions being beaten by U.S. Marines.  In claims based on non-combat personal assault in service, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (as recently renumbered following enactment of the new provisions of 38 C.F.R. § 3.304(f)(3)).   

Thus, to assure the Veteran full due process, and because there are indications of a psychiatric diagnosis other than PTSD in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to changes to 38 C.F.R. §  3.304(f), and pursuant to Clemons.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  Advise him of the bases of claim for psychiatric disorders other than PTSD.  This notice should also reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The letter should also address evidentiary requirements, including alternative sources of evidence, that may serve to support a personal assault PTSD stressor, pursuant to 38 C.F.R. § 3.304(f)(5) (formerly 38 C.F.R. § 3.304(f)(3)).  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2.  Obtain and associate with the claims file all as yet unobtained records of treatment at VA or non-VA facilities, as reported by the Veteran, with appropriate authorization as indicated.  

3.  Thereafter, afford the Veteran a psychiatric examination, with a psychiatrist or psychologist, addressing the nature and etiology of any current psychiatric disorder.  The claims file must be reviewed in conjunction with the examination.

During the course of the examination, the examiner is requested to interview the Veteran as to his claimed in-service stressors.  All current symptoms and objective findings upon examination must be addressed in the examination report.  The examiner must render a multi-axial diagnosis and assign a Global Assessment of Functioning (GAF) score.

As to PTSD, if shown, the examiner is requested to assess the credibility and consistency of the Veteran's reports concerning his claimed stressors, noting also that these stressors are listed in a VA hospital report covering the period from October 2007 to January 2008, April and May 2009 records from the Hampton Counseling Center, multiple lay statements, and hearing testimony from February 2011.  The examiner is then requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosis of PTSD is predicated on either a reported personal assault stressor or a stressor involving fear of military or terrorist activity (i.e., one in which the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror).

For all other psychiatric disorders, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disorder(s) was/were incurred as a result of active duty service.

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

4.  Then, readjudicate the now-expanded claim for service connection for a psychiatric disorder, to include PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_____________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

